Citation Nr: 1429859	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-03 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with anxiety and depressed mood (hereinafter "psychiatric disability") in excess of 50 percent for the period prior to February 17, 2011 and in excess of 70 percent for the period beginning on February 17, 2011.

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	 Lori Chism, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.  The Veteran is a recipient of the Combat Action Ribbon.

These matter come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for PTSD with anxiety and a depressed mood and assigned an initial rating of 50 percent effective September 30, 2008.

In a December 2013, the RO issued supplemental statement of the case that included claims for higher rating for the Veteran's service connected psychiatric disability as well as a claim for a compensable rating for bilateral hearing loss.  The Board acknowledges that a VA Form 9 or equivalent was not received regarding the issue of entitlement to compensable rating for bilateral hearing loss.  Nevertheless, the RO certified this issue to the Board as a perfected appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the Board has jurisdiction over the Veteran's claim for a compensable rating for bilateral hearing loss.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board also notes that the RO increased the rating for the Veteran's service connected psychiatric disability to 70 percent, effective February 17, 2011.  However, as that grant does not represent a total grant of benefits sought, the claim for initial higher ratings for the Veteran's service-connected PTSD with anxiety and depressed mood remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board is cognizant that a request for a total disability rating based on individual employability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case the Veteran explicitly raised a separate claim for a TDIU, which was separately adjudicated by a September 2010 rating decision.  The Veteran has not perfected a timely appeal to that denial.  Accordingly, the Board has not considered a claim for a TDIU as part of the claim for increase on appeal and does not have jurisdiction of that issue at this time.
FINDINGS OF FACT

1.  For the period from the September 30, 2008, effective date of the grant of service connection to June 8, 2009, the Veteran's psychiatric disability has been manifested by symptoms are indicative of occupational and social impairment, with reduced reliability and productivity.  Symptoms include impairment of short term memory, disturbances of motivation and mood , and difficulty in establishing and maintaining effective work and social relationships.  However, during this period, symptoms occupational and social impairment deficiency in most areas such as work, school, family, relations, judgment, thinking, and mood were not demonstrated.

2.  For the period beginning on June 9, 2009, the Veteran's service-connected psychiatric disability more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depression, impaired impulse control, and difficulty in adapting to stressful circumstances including work or work like settings as well as an inability to establish and maintain effective relationships.  Total occupational and social impairment was not shown.  

3.  The Veteran's service-connected bilateral hearing loss has been manifested by hearing impairment during the entire appeal period no worse than level II in the right ear and level II in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for the Veteran's service-connected psychiatric disability for the period prior to June 9, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9440- 9411 (2013).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for the Veteran's service-connected psychiatric disability, for the period beginning on June 9, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9440-9411 (2013).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters sent in April 2008 and January 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in May 2008, June 2009, March 2010, January 2011, and February 2011.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

Psychiatric disability

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran's service-connected psychiatric disability was assigned an initial 50 percent rating for the period prior to February 17, 2011, and 70 percent for the period beginning on February 17, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440-9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).
	
Period prior to June 9, 2009

The pertinent evidence during this period includes a September 2007 private report of a psychological evaluation.  The private psychologist reported that the information regarding the Veteran's symptoms was provided solely by the Veteran and that he did appear to be a risk for overestimating the severity of his difficulties.  The Veteran reported that he had anger management issues.  He reported mood swings that caused issues with his employment.  He reported being asked to leave his last job due to these issues.  The Veteran reported that his interaction with people in general was fairly good and that he does visit with his family.  The psychologist reported that the Veteran's concentration was normal and his appearance was composed.  The Veteran denied any delusions, suicidal ideations, or homicidal ideations.  His remote, recent, and immediate memory were noted as within normal limits.  The Veteran was diagnosed with relational problems not otherwise specified and assigned a GAF of 65.

A March 2008 VA mental health evaluation that showed the Veteran reported issues with his temper.  The Veteran's attitude was pleasant and cooperative.  He appeared fairly groomed.  His speech was noted at normal and his thought process was goal directed.  He reported no hallucinations, suicidal ideations, or homicidal ideations.  The Veteran reported that he was currently working part time as a radio technician.  He reported being married four times and had been married for 9 years to his current spouse.  He reported enjoying fishing, gardening, and watching sports, as well as spending time with his granddaughter.  The Veteran reported feeling depressed for the past 20 years.  VA medical personnel assessed the Veteran with an adjustment disorder with mixed emotions.  He was assigned a GAF score of 55.

An April 2008 VA mental health treatment note shows that the Veteran reported that his mood was better and that he did not get angry at little things.  He reported feeling more relaxed and in control of his anger.  The Veteran reported being depressed off and on for the past 20 years.  He denied feelings of hopelessness, suicidal ideations, and homicidal ideations.  VA medical personnel reported that the Veteran was casually groomed and cooperative with good eye contact with no psychomotor retardation.  He looked his normal age and his speech was normal.  His mood was reported as better and thought process was goal directed.  No delusions were reported and his memory was noted as fairly intact.

A June 2008 VA mental health treatment note shows the Veteran reported that he was doing well.  He denied felling depressed or angry.  He did not report any suicidal or homicidal ideations.  No psychotic or manic symptoms were reported.  The Veteran reported that his main stressor was financial matters.  He reported sleeping 8 to 10 hours per night.  VA medical personnel reported that the Veteran was causally groomed and cooperative with good eye contact.  He showed no psychomotor retardations and no involuntary movements.  His speech was within normal limits and mood was noted as good.  His affect was congruent and his thought process was goal directed.  The Veteran denied any homicidal or suicidal ideations and his memory was intact.  He was assessed with depression not otherwise specified and an adjustment disorder.

A November 2008 private treatment note from Dr. Patricia Higgins showed that the Veteran had anxiety and agitations with anger and depression.

The Board finds that for the period commending on the September 20, 2008 effective date to June 8, 2009; the evidence of record does not support a initial rating higher than the assigned 50 percent rating.   The initial 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as impairment of short or longer term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has acknowledged feeling anger and irritability as well as some difficulty with his memory.  The Veteran has also reported one passive thought of suicide but denied having any current suicidal or homicidal ideations.  The Veteran has shown no violent outbursts.  Moreover, the evidence does not indicate, nor has the Veteran ever reported that his service-connected psychiatric disability was manifested by persistent delusions, obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene.  None of those symptoms are shown in the record.  Additionally, the evidence does show that he had been married to his current spouse for 11 years during this period and did have some contact with his son and brother.  

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 65 and 55 which contemplate mild to serious to impairment in several areas.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  Although some of the medical evidence suggests that the Veteran's symptomatology fell into a range of greatear severity, the evidence does not establish that the Veteran's psychiatric  symptomatology resulted in major deficiencies or met the symptomatology for an initial rating greater than 50 percent.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 50 percent rating, including consideration of disturbance of mood. 

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent rating for the time period of September 30, 2008 to June 8, 2009.  The Board finds that the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran's mood has been mostly depressed, he still maintained a stable relationship with his wife and brother.  The evidence does not show any suicidal ideation, with the exception of a passive thought reported during this time period; obsessional rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances, including work or work like setting; or inability to establish and maintain effective relationships.  While there may be some anger and irritability symptoms noted during this period of the appeal, the extent of those symptoms are not sufficient to raise his overall level of symptomatology to the level of the 70 percent rating.  

Consequently, the Board finds that the weight of the evidence is against granting an initial rating in excess of 50 percent from the September 30, 2008, effective date of the grant of service connection to June 8, 2009.  

Period beginning on June 9, 2009
	
A June 2009 VA examination report shows that the Veteran reported feeling keyed up all the time, strange around others, and angry.  He reported problems with attention, and bad dreams.  He reported jerking himself awake at night.  The Veteran reported having no current suicidal ideations or intent but admitted to having a thought of turning his truck into an 18-wheeler to end it all.  He reported experiencing the traumatic event of coming under fire during active duty, and avoidance of stimuli associated with trauma.  The Veteran reported a diminished interest in activities, feeling estranged from others, outburst of anger, exaggerated startled response and difficulty concentrating.  The Veteran reported coming unglued during thunder and lightning storms and that he dropped to the ground when he saw a flash of light.  

The VA examiner noted that the Veteran had been unemployed for the past three years and was asked to leave his last job after a verbal argument with his supervisor.  The VA examiner reported that the Veteran's social impairment over the past 12 month period was significant.  While the Veteran was currently married he was experiencing marital difficulties which was attributable to his difficulties in controlling his anger and anxiety.  The Veteran reported maintaining contact with his son but that his relationship was not that close.  He denied having close friends and preferred spending time by himself.  He reported that his best friend is his brother and that he enjoys solitary activities such as gardening and fishing.  Mental status examination showed that the Veteran's appearance was good.  His psychomotor activity was restless and tense.  His manner was guarded but pleasant.  The Veteran's speech was normal and thought process clear and goal directed.  The Veteran's behavior was good and he reported no delusions or hallucinations.  His mood was noted as down and affect was depressed.  The Veteran was oriented in all three spheres and his memory was normal although the Veteran reported forgetting where he placed things and not comprehending materials that he had read.  The VA examiner reported that although the Veteran's behavior was appropriate during examinations, outside of the examination, his behavior was inappropriate in a social and occupations settings due to verbal altercations that have resulted in marital problems and a poor employment history.  

The VA examiner noted that the Veteran's symptoms was a feeling of being detached from others, a diminished interest or participation in activities, persistent symptoms of increased arousal, irritability, outburst of anger, difficulty concentrating, and hypervigilence.  The VA examiner diagnosed the Veteran with PTSD and an adjustment disorder with anxiety and depressed mood.  He was assigned a GAF of 45.  

A March 2010 VA examination report shows that the Veteran reported that his anger was his major symptom.  He reported that sudden loud noises cause him issues.  He reported that he cannot keep friends and does not act appropriately.  The Veteran reported recurrent and intrusive distressing recollections and dreams of combat.  He reported avoiding conversations related to the trauma he experienced during combat.  The Veteran also reported feeling detachment and estrangement from others and a restricted range of effect.  He tries to avoid crowds, has difficulty concentrating and is hypervigilant.  The Veteran reported that he had not worked since 2007 when he was asked to leave a job due to his anger issues.  The VA examiner reported that a letter submitted by the Veteran's former employer contained reports of the Veterans anger going from outburst 5 to 6 times per year to 3 or 4 times per week.  With regards to the Veteran's social functioning and social impairment the VA examiner reported that the Veteran was currently married for 11 years but that he has said hurtful words to her.  He also reported not being able to get along with her daughter.  He denied having friends of his own.  

Mental status examination of the Veteran showed that he dressed casually when he arrived for his examination.  His eye contact, grooming, hygiene, and posture were good.  The Veteran's psychomotor activity was normal.  The Veteran was cooperative, pleasant, and friendly.  His speech and communication were noted as normal.  His thought content was notable for intrusive memories.  The Veteran's mood was anxious and his affect was congruent.  He denied homicidal ideations but reported that he did have a passing thought of crashing his car into an 18-wheeler.  The Veteran was oriented in all three spheres.  His remote memory was intact but recent memory showed some deficits.  The VA examiner reported that the effects of thought processes or communications on employment and social functioning showed no deficits or abnormalities that would interfere with employment or social functioning.  

The Veteran's diagnosis was confirmed as PTSD with a depressive disorder not otherwise specified with a GAF of 45.  Regarding the Veteran ability to obtain and maintain gainful employment, the Veteran's anger and irritability precluded him working closely with other people or with the public.  The VA examiner opined that the Veteran's work history is sufficient to indicate that any job which required regular and repeated human interaction would be too difficult for him to tolerate based on his current psychiatric symptoms.  The VA examiner reported that this did not mean that he could not work in any setting at all, only that his work setting would need to be one the involves autonomy and independence from regular and repeated contact with supervisors, coworkers, or the public.  The VA examiner found that the effects of the Veteran's PTSD signs and symptoms resulted in deficiencies in most of areas such as work, school, family relations, judgment, thinking and mood.

A February 2011 VA examination report shows that the Veteran reported his employment history regarding being asked to leave due to an argument he had with his supervisor.  He reported being on edge all the time.  The VA examiner reviewed the letter previously submitted by the Veteran from his former employer that reported the Veteran's anger issues.  The Veteran reported that he had been married to his current spouse for 12 years although she filed for divorce which was not finalized.  The Veteran reported that he had not seen his younger son for the past 11 years and communicates with his other son about once per year.  The Veteran reported having a granddaughter that he adores and that he communicates with his two brothers via telephone with some conflict noted.  

The Veteran reported that his attitude towards social relationships was that he was short tempered.  He reported having only one friend since 1970 that he recently had a falling out with.  He reported that he spent his leisure time fishing, walking, and watching television.  Mental status examination showed that the Veteran displayed no impairment in thought process or communication during the evaluation.  He denied any delusions or hallucinations.  He made good eye contact and no inappropriate behavior was observed.  His mood was mildly anxious with a congruent affect.  His appearance and hygiene were noted as adequate.  The Veteran denied homicidal and suicidal ideations but reported a history of suicidal thoughts.  He was found oriented to person, place, and situation.  His memory was reported as fair.  No obsessive rituals were noted although the Veteran reported avoiding large crowds.  The Veteran denied having panic attacks but did acknowledge panic like symptoms of a racing heart.  The Veteran reported depressed mood and anxiety.  He also reported problems with primary and middle insomnia and wakefulness.  

The VA examiner confirmed the Veteran's diagnosis of PTSD with a major depressive disorder.  His GAF was assessed at 45.  The VA examiner opined that the Veteran's PTSD resulted in deficiencies in most of areas such as work, family relations, judgment, thinking, and mood.

The Board finds that for the time period beginning on June 9, 2009, the Veteran's psychiatric symptoms more nearly approximate a 70 percent, but no higher, rating. 38 C.F.R. § 4.7 (2013).  In granting the 70 percent rating beginning June 9, 2009, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this regard, during the period beginning on June 9, 2009, the pertinent medical evidence reflects that the Veteran's service-connected psychiatric disability was manifested by sleep disturbance, depression, anxiety, some suicidal ideation, outbursts, anger, social isolation, avoidance behaviors, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, impaired memory, difficulty adapting to stressful circumstances including work and work like settings, and an inability to establish and maintain effective relationships.  Collectively, these symptoms are indicative of occupational and social impairment with deficiencies in most areas.  Indeed, the June 2009 VA examiner described the Veteran's social impairment as significant and found that the Veteran was experiencing marital difficulties attributable to his difficulties in controlling his anger and anxiety.  The June 2009 VA examiner also concluded that the Veteran's behavior was inappropriate in a social and occupations settings due to verbal altercations.  Moreover both the March 2010 and February 2011 VA examiners reported that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking a mood.  Also of note is that the June 2009, March 2010, and February 2011 examiners evaluated the Veteran with a GAF of 45.  

The Board emphasizes, however,  that for the period beginning on June 9, 2009, 2010, the symptoms associated with the Veteran's service-connected psychiatric disability do not meet the criteria for the maximum, 100 percent, rating.  As noted above, a 100 percent rating requires total occupational and social impairment due to certain symptoms; however, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric disability.  Evidence of record does not indicate that the Veteran has exhibited persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

Indeed, as noted throughout the record, the Veteran is married and has minimal contact with his brothers and children.  In addition, while the Veteran has some impaired memory, he has not been found to have any memory loss for names of close relatives, his prior occupation, or his own name.  The Veteran has not been deemed unemployable due to his service-connected psychiatric disability.   In this regard, the March 2010 VA examiner found that the Veteran would need a work setting that involved autonomy and independence from regular and repeated contact with supervisors, coworkers, or the public.  In sum, the psychiatric symptoms shown do not support the assignment of the maximum, 100 percent, schedular rating.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9440-9411 as characteristic of total occupational and social impairment, the Board also points out that none of the assigned GAF scores, alone, support the assignment of any higher rating during the period in question.  The Veteran has been assigned GAF scores of 45 beginning June 9, 2009.  According to DSM-IV, GAF scores ranging from 41 and 50 are assigned when there are serious (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In this case, the GAF scores of 45 are reflective of symptoms consistent the disability rating of 70 percent rating being granted during this period.  However, the Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2013).  In this case, the extent and severity of the Veteran's actual psychiatric symptoms reported and/or shown during the entire appeal period are suggestive of occupational and social impairment with deficiencies in most areas 

The Board has considered whether the Veteran's claim for higher initial ratings for his service-connected psychiatric disability should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2013) and has concluded that no such referral is warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  Higher ratings are available for each period on appeal for the Veteran's service-connected psychiatric disability.  However the Veteran does not meet the criteria for a higher rating during either period on appeal.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008). 

	Increased Rating Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently rated noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  He contends that his bilateral hearing loss disability is more severe than rated.

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85, Tables VI, VII (2013).
Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2013).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A May 2008 VA audiological examinations revealed that the Veteran suffered from bilateral sensorineural hearing loss.  The Pure tone threshold, in decibels, was as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
20
35
85
75
54
LEFT
20
30
75
70
49

Speech recognition ability on the Maryland CNC word list was 96 percent in the right ear, and 96 percent in the left ear.   

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the May 2008 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

A March 2010 VA audiological examination report showed the Pure tone thresholds of the Veteran, in decibels are as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
20
40
75
80
54
LEFT
25
35
70
80
53

Speech recognition ability on the Maryland CNC word list was 92 percent in the right ear, and 92 percent in the left ear.   

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the March 2010 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI. Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The VA audiologist also remarked that the condition on the Veteran occupation is that gainful employment should be possible with state of the art amplification, assistive technology, and or vocational rehabilitation. 

A January 2011 VA audiological examination report showed the Pure tone thresholds of the Veteran, in decibels are as follows:



HERTZ

1000
2000
3000
4000
AVG
RIGHT
25
45
80
85
59
LEFT
30
40
75
85
58

Speech recognition ability on the Maryland CNC word list was 92 percent in the right ear, and 92 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the January 2011 audiometric evaluation reveals Level II hearing acuity in the right ear, and Level II hearing acuity in the left ear using Table VI. Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss.  The May 2008, March 2010, and January 2011 audiological examinations show that while the Veteran has bilateral sensorineural hearing loss, his disability does not warrant a compensable rating when his audiological examination results are applied to VA regulations.  

The Board has also considered the statements made by the Veteran and his wife in which he asserted that his hearing loss disability has increased in severity.  A Veteran is competent to describe symptoms of which he has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements carry probative value.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c) (West 2002).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board in no way discounts the difficulties that the Veteran experiences and his wife has reported as a result of his bilateral hearing loss, and finds his statements that his hearing impairment has worsened over the years to be credible.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations; the Board has no discretion in the matter. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Therefore, the Board finds that the preponderance of the evidence is against a compensable rating for his service-connected hearing disability.

The Board has considered whether the Veteran's claim for a higher (compensable)  ratings for his bilateral hearing loss should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2013) and has concluded that no such referral is warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria and higher ratings are available However the Veteran does not meet the criteria for a higher rating during any point during the appeal.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). In this case, the Board also finds that the preponderance of the evidence is against the Veteran's claim of entitlement of an increased rating in excess of 0 percent for bilateral hearing loss.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD with anxiety and depressed mood for the period prior June 9, 2009 is denied.

Entitlement to a 70 percent rating, but not higher, for PTSD with anxiety and depressed mood, effective June 9, 2009, is granted.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


